Exhibit 10.33

 

AMENDMENT TO THE AGREEMENT

BETWEEN

FORTIS INSURANCE COMPANY

AND

NATIONAL ADMINISTRATION COMPANY

This amendment to the Agreement by and between National Administration Company
(“NAC”) and Fortis Insurance Company and its affiliates Fortis Benefits
Insurance Company and John Alden Life Insurance Company (“Insurer”), entered
into September 1, 2003 (the “Agreement”) is effective May 1, 2005.

WHEREAS, the parties to this Agreement desire to amend certain terms of the
Agreement; and

WHEREAS, the parties have agreed to such amendments;

NOW THEREFORE, the parties set forth the following modifications to the
Agreement:

 

1. Section II, paragraph B is amended to delete the reference to “Exhibit A” and
replace it with “Exhibit B”.

 

2. Exhibit A of the Agreement is hereby deleted and replaced with the attached
Exhibit A.

 

3. Exhibit B of the Agreement is hereby deleted and replaced with the attached
Exhibit B.

 

4. The Business Associate Agreement between the parties, effective as of
September 1, 2003, is hereby labeled Exhibit C.

All other terms and conditions of the Agreement shall remain in full force and
effect. In the event of a conflict between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment will control.

IN WITNESS WHEREOF, the parties have executed this Amendment by duly authorized
officers of each party.

 

NAC     Insurer By:  

/s/ Dale Turvey

    By:  

/s/ Scott G. Krianke

Printed:   Dale Turvey     Printed:   Scott G. Krianke Title:   President    
Title:   Vice President Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

EXHIBIT A

NAC agrees that it will administer the following benefits and Membership Types
for the Association as defined in section I and II below. NAC shall not modify
the benefits available, the benefits associated with each Membership Type, or
select vendors for these benefits without Insurer’s prior approval, which shall
not be withheld unreasonably.

I. Basic Membership

 

  1. Gateway Emergency Medical Info Card

 

  2. Discount Vitamins/Nutritional Supplements

 

  3. Lenscrafters Vision Club

 

  4. Crisp Learning

 

  5. Customized Websites

 

  6. Internet Access Services

 

  7. 3 magazine style newsletters per year

 

  8. 24- hour Nurse Access Line

 

  9. NHS Information-personalized health survey and assessments

 

  10. Accudiet.com-personalized dietary and fitness tool

II. SuiteSolution Membership Types

Association memberships under the Agreement shall include SuiteSolution
memberships. SuiteSolution memberships shall include SecureSolution and
SelectSolution memberships. The benefits attributable to these memberships shall
be:

 

SuiteSolution

Membership Type

 

Benefits

SecureSolution   Same as the Basic Membership, plus blanket insurance coverage
for accidental death and dismemberment, accidental medical expense and
disability income benefits SelectSolution   Same as SecureSolution, plus blanket
critical illness insurance coverage, identity theft and child net benefits,
complementary and alternative medicine discount, and additional discount
programs



--------------------------------------------------------------------------------

EXHIBIT B

 

1. Insurer shall remit to NAC Association fees that it collects under this
Exhibit B net of Insurer’s compensation. Association fees may be collected
monthly, quarterly, semi-annually or annually.

 

2. Insurer shall be solely responsible for compensating its distribution network
for solicitation of memberships.

 

Membership Type

   Association Fees
Per Member/Per
Month   

Insurer’s
Compensation

up to 100,000
Members Per
Member/Per
Month

   Insurer’s
Compensation over
100, 000 Members
Members Per
Member/Per
Month

Basic Membership

   $ 4.00    $ 3.11    $ 3.31

SecureSolution - Single

        

$2,500 Benefit

   $ 23.95    $ 18.93    $ 19.13

$5,000 Benefit

   $ 28.95    $ 23.83    $ 24.03

$10,000 Benefit

   $ 33.95    $ 28.73    $ 28.93

SecureSolution – Family

        

$2,500 Benefit

   $ 33.95    $ 28.93    $ 29.13

$5,000 Benefit

   $ 38.95    $ 33.83    $ 34.03

$10,000 Benefit

   $ 48.95    $ 43.73    $ 43.93

SelectSolution – Single

        

$2,500 Benefit

   $ 38.95    $ 28.79    $ 28.99

$5,000 Benefit

   $ 43.95    $ 30.29    $ 30.49

$10,000 Benefit

   $ 53.95    $ 33.39    $ 33.59

SelectSolution – Family

        

$2,500 Benefit

   $ 48.95    $ 35.34    $ 35.54

$5,000 Benefit

   $ 53.95    $ 33.44    $ 33.64

$10,000 Benefit

   $ 63.95    $ 29.74    $ 29.94